In an action between adjoining landowners, brought pursuant to article 15 of the Real Property Law, to determine their rights with respect to a permanent easement in a common driveway and “ turning circle ” affording access to the garages located to the rear of their respective dwellings, the plaintiffs appeal from so much of a judgment of the Supreme Court, Orange County, rendered February 8, 1962 upon the court’s decision after a nonjury trial, as (by its third decretal paragraph) adjudged that said driveway and circle, as they “now physically exist, are approximately the same as when title passed to the parties hereto.” Judgment, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.